DETAILED ACTION
This is a first action on the merits addressing applicant’s response 23 March 2022, to a requirement for restriction.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-18 are examined.
Claims 19 and 20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-18, in the reply filed on 23 March 2022, is acknowledged.  Claims 1-18 are examined and claims 19 and 20 are withdrawn from consideration.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (WO 98/36139).

Claim 1: A shingle assembly for installation on a roof structure, the shingle assembly comprising: 
an insulative substrate (Fig. 5: 56 has insulative properties using the broadest reasonable interpretation in light of applicant’s specification); 
a surface sheet (58) coupled to and extending across a substantial portion of the insulative substrate (as shown); and 
a hook-and-loop fastening system (Fig. 7: 22, 116, 122) comprising a hook portion and a loop portion, wherein the hook portion or the loop portion (e.g., 122) is coupled to and extends along the insulative substrate adjacent the surface sheet (this limitation is met using the broadest reasonable interpretation in light of applicant’s specification) and the other of the hook portion or the loop portion (116) is coupled to and extends along the surface sheet (either directly or indirectly as shown), wherein the hook portion is configured to mate with a loop portion of a first adjoining shingle assembly and the loop portion is configured to mate with a hook portion of a second adjoining shingle assembly (as shown).  

Claim 2: Graham discloses the shingle assembly of claim 1, further comprising a wear layer (64) bonded to the surface sheet (via 60).  

Claim 4: Graham discloses the shingle assembly of claim 2, further comprising a reflective coating (60; the layer reflects both light and heat) applied to the wear layer.  
	
Claim 9: Graham discloses the claim is directed to a plurality of shingles as provided in claim 1 (see Fig. 6B), and the shingles are connected via the hook-and-loop systems as claimed (see Fig. 7).

Claim 10: Graham discloses the shingle system of claim 9, wherein the first, second, and third shingle assemblies are arranged in a staggered pattern (as shown in Fig. 6B). 
 
Claim 11: Graham discloses the shingle system of claim 9, wherein the surface sheet of the first shingle assembly overlaps the surface sheet of the second shingle assembly and the surface sheet of the third shingle assembly overlaps the surface sheet of the first shingle assembly (as shown in Fig. 6B).
  
	Claim 14: Graham discloses the shingle system of claim 13, further including a starter course panel (e.g., the first row of shingles meets this limitation, as no limitations are provided to determine the metes and bounds of what constitutes a “starter course panel), the starter course panel configured to be installed along a roof drip edge and coupled to the second shingle assembly (functional language fully capable of being met by the prior art).  

Claim 15: Graham discloses the shingle system of claim 9, wherein each of the first, second, and third shingle assemblies include a wear layer (64) bonded to the surface sheet (via asphalt 60).  

Claim 16: Graham discloses the shingle system of claim 15, further comprising a reflective coating (60, it reflects light) applied to the wear layer.  
QB\73129799.1-4-172419.00003Applicant: Thomas A. Swaya, Jr.Appl. No.: 17/017,335Art Unit: 3649QB\73129799.1-4-172419.00003Applicant: Thomas A. Swaya, Jr.Appl. No.: 17/017,335Art Unit: 3649
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doberstein (U.S. Patent 7,743,573) in vie of Boven (U.S. Patent 8,915,030).

Claim 1: Doberstein discloses a shingle assembly for installation on a roof structure, the shingle assembly comprising: 
an insulative substrate (Fig. 1: 102 has insulative properties using the broadest reasonable interpretation in light of applicant’s specification, see Col. 3, line 10); 
a surface sheet (Fig. 5: 104A, 106, 108, 110) coupled to and extending across a substantial portion of the insulative substrate (as shown), and the surface sheet and insulative substrate are joined by hook-and-loop fasteners (Col. 5, lines 10-15, the two are indirectly connected through hook-and-loop via layer 104).
While Doberstein discloses hook-and-loop systems are used throughout the system (Col. 4, lines 50 – Col. 5, lines 15), it does not disclose the specific location of the fastening system.  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the hook-and-loop fastening system to attach the substrate to the surface sheet, as this fastening system is used throughout the roofing system in Doberstein to connect other members together, and the hook-and-loop would serve as an adequate fastening mechanism for attaching the substrate to the surface sheet.  In addition, Boven teaches a similar shingle system that incorporates a hook-and-loop system  (Fig. 2: 36, 50 and Fig. 3: 36, 50) used to connect adjacent shingles.  It would have been obvious at the time of filing to a person having ordinary skill in the art to use the hook-and-loop system in Boven to attach adjacent shingles in Doberstein (e.g., as shown in Fig. 3, the overlapping portions of adjacent shingles could be attached via hook-and-loop) to prevent unwanted movement between adjacent shingles.  

Claim 2: the obvious modification of the prior art provides the shingle assembly of claim 1, further comprising a wear layer (Doberstein: 102, notes that later 102 “includes” an underlayment material) attached to the surface sheet (indirectly via the other limitations of the prior art).  While Doberstein does not specifically disclose a the two are bonded, the examiner takes Official notice that bonds are well known in the art for attached such members to avoid unwanted failure of the system.   
Claim 3: the obvious modification of the prior art provides the shingle assembly of claim 2, except wherein the wear layer is ethylene propylene diene monomer (EPDM) rubber, though Doberstein notes ethylene based materials and rubber may be used as the wear layer.  The examiner takes Official notice the EPDM rubber would serve as a functional equivalent that would perform as well as the materials disclosed in Doberstein.  

Claim 5:  The shingle assembly of claim 1, wherein the surface sheet is formed with channels (portion 104a meets this limitation), the channels configured to allow airflow through the surface sheet (functional language fully capable of being met by the prior art).  

	Claim 9: the claim is directed to a plurality of shingles as claimed in claim 1, which has been previously addressed, further, as rendered obvious, the plurality of shingles as assembled in the claimed manner as rendered obvious and explained in Claim 1, which will not be repeated here for brevity.

Claim 10: the obvious modification of the prior art provides the shingle system of claim 9, wherein the first, second, and third shingle assemblies are arranged in a staggered pattern (as exemplified in Fig. 4).  

Claim 11: the obvious modification of the prior art provides the shingle system of claim 9, wherein the surface sheet of the first shingle assembly overlaps the surface sheet of the second shingle assembly and the surface sheet of the third shingle assembly overlaps the surface sheet of the first shingle assembly (as shown in Fig. 4).  

Claim 13: the obvious modification of the prior art provides the shingle system of claim 9, wherein the surface sheets of each of the first, second, and third shingle assemblies are formed with channels (104a as shown in Fig. 5); 
wherein the ventilation channels of each of the first, second, and third shingle assemblies are configured to allow airflow through the shingle system (functional language fully capable of being met by the prior art).  

Claim 14: the obvious modification of the prior art provides the shingle system of claim 13, further including a starter course panel (a first row of shingles meets this limitation as no limitations are provided to determine the metes and bounds of what constitutes a “starter course panel”), the starter course panel configured to be installed along a roof drip edge and coupled to the second shingle assembly (functional language fully capable of being met by the prior art).  

Claim 15: The shingle system of claim 9, wherein each of the first, second, and third shingle assemblies include a wear layer bonded to the surface sheet (as rendered obvious in claim 2, above).  
QB\73129799.1-4-172419.00003Applicant: Thomas A. Swaya, Jr.Appl. No.: 17/017,335Art Unit: 3649
Allowable Subject Matter
Claims 6-8, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Akins (U.S. Publication 2006/0123727), Edwards (U.S. Publication 2014/0366470) and Whitridge (U.S. Publication 2018/0347195).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649